Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV

  JEHRONE FALLS,

        Plaintiff,

  v.

  CITY OF AURORA
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS
  JASON ROSENBLATT
  JONAS SPITZER,
  UNKNOWN POLICE OFFICERS,

       Defendants.
  ______________________________________________________________________

   DEFENDANTS’ JOINT MOTION FOR STAY OF PROCEEDINGS AND TO VACATE
   THE SCHEDULING CONFERENCE PENDING RULING ON MOTIONS TO DISMISS
  ______________________________________________________________________

        Defendants Officer Dustin Petersen, Officer Zachary Ploch, Officer Jeremy

  McElroy, Officer Christopher C. Ellis, Officer Jason Rosenblatt, Officer Jonas Spitzer,

  (“Defendant Officers”) and Defendant City of Aurora submit this Joint Motion for Stay of

  Proceedings and to Vacate the Scheduling Conference Pending Ruling on Motions to

  Dismiss and, in support thereof, state as follows.

                                       CERTIFICATE

        The undersigned counsel attempted to confer with pro se Plaintiff, Jehrone Falls,

  regarding the relief sought in this Motion but were unable to reach him. Undersigned
Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 2 of 6




  counsel left a message regarding Defendants’ Motions to Dismiss and this Motion to Stay

  on July 27, 2020, on Plaintiff’s voicemail, and again on July 20, 2020.          To date,

  undersigned counsel have not received a response to these phone calls.

          Undersigned counsel are providing a copy of this motion to their clients as

  reflected in the attached certificate of service.

                           BACKGROUND AND INTRODUCTION

         Plaintiff filed his Complaint and Jury Demand (“Complaint”) on December 31, 2019,

  asserting claims against six Defendants, including the City of Aurora, Officer Dustin

  Petersen, Officer Zachary Ploch, Officer Jeremy Mcelroy, Officer Christopher C. Ellis,

  Officer Jason Rosenblatt, Officer Jonas Spitzer for alleged injuries sustained during three

  traffic stops with subsequent searches and seizures on September 2, 2019, September

  17, 2019, and November 29, 2019. (Doc. 1.)

         Plaintiff alleges six claims in his Complaint, including:

         Claim I:      42 U.S.C. § 1983 – Fourth Amendment - Unlawful Search and
                       Seizure (against all Defendants)
         Claim II:     42 U.S.C. § 1983 – Fourth and Fourteenth Amendment –
                       False Arrest/False Imprisonment (against all Defendants)
         Claim III:    42 U.S.C. § 1983 – Fourteenth Amendment – Equal
                       Protection (against all Defendants)
         Claim IV:     State Tort – False Arrest/False Imprisonment (against all
                       Defendants)
         Claim V:      State Tort – Negligence (against all Defendants)
         Claim VI:     State Tort – Intentional Infliction of Emotional Distress
                       (against all Defendants)

         On July 31, 2020, Defendant City of Aurora and Defendant Officers filed separate

  motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), asserting qualified immunity on




                                                6
Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 3 of 6




  behalf of Defendant Officers and seeking dismissal of the entirety of Plaintiff’s claims.

  (Docs. 28 and 30, hereinafter, “Motions to Dismiss.”)

         Defendants’ Motions to Dismiss seek, in part, a determination of whether the

  individual Defendants are protected by qualified immunity. Qualified immunity protects

  defendants in civil rights cases from not only the burdens of trial but also those of pretrial

  discovery as well. See Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (citing Mitchell v.

  Forsyth, 472 U.S. 511, 526 (1985)). Questions of jurisdiction and immunity should be

  resolved at the earliest stages of litigation so as to conserve the time and resources of

  the Court and the parties. “[W]hen a case can be dismissed on the pleadings or in an

  early pretrial stage, qualified immunity also provides officials with the valuable protection

  from ‘the burdens of broad-reaching discovery.’” Johnson v. Fankell, 520 U.S. 911, 915

  n.2 (1997) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

         Any claims which the Court declines to dismiss after briefing of the Motions to

  Dismiss will need to be addressed in the form of an answer.

                                            MOTION

         This Court has the discretion to stay discovery while Defendants’ Motions to

  Dismiss are pending. Wason Ranch Corp. v. Hecla Mining Co., 07-cv-00267-EWN-MEH,

  2007 WL 1655362, *1 (D. Colo. June 6, 2007) (citing Wang v. Hsu, 919 F.2d 130 (10th

  Cir. 1990). Additionally, “a stay may be appropriate if ‘resolution of a preliminary motion

  may dispose of the entire action.’” Id, citing Nankivil v. Lockheed Martin Corp., 216 F.R.D.

  689, 692 (M.D. Fla. 2003).




                                                6
Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 4 of 6




         When exercising its discretion in evaluating a request for a stay of discovery, the

  Court considers the following factors: (1) the interest of the plaintiff in proceeding

  expeditiously with discovery and the potential prejudice to the plaintiff of a delay; (2) the

  burden on the defendants of proceeding with discovery; (3) the convenience to the Court

  of staying discovery; (4) the interests of non-parties in either staying or proceeding with

  discovery; and (5) the public interest in either staying or proceeding with discovery. String

  Cheese Incident, LLC v. Stylus Shows, Inc., 02-cv-01934-LTB-PA, 2006 WL 894955, *2

  (D. Colo. March 30, 2006).

         Here, the factors weigh in favor of staying discovery. With regard to the first factor,

  Plaintiff’s position will likely be that a stay would be prejudicial in the delay it would cause.

  However, with regard to the second factor, if the Court finds that the individual defendants

  are protected by qualified immunity, they will unnecessarily suffer without a stay because

  qualified immunity is intended to protect litigants from the burden of discovery. Given the

  claims asserted, discovery is likely to be a lengthy and expensive process.

         With regard to the third factor, a stay of discovery may allow the Court to avoid

  expending resources in managing a significant portion of this action, in that if the individual

  defendants are found to be protected by qualified immunity, they will be dismissed from

  this case. Moreover, the Motions to Dismiss collectively argue for the dismissal of all

  claims against Defendants. If such motions are successful, even in part, it will be far more

  economical and convenient to forego discovery until the resolution of the motions.

  Resolution of the Motions to Dismiss will likely narrow the scope of the case and,

  consequently, the scope of discovery. This factor therefore weighs in favor of a stay. See


                                                 6
Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 5 of 6




  Al-Turki v. Tomsic, No. 15-cv-00524-RLEB-KLM, 2015 WL 8758745 *2 (D. Colo. Dec 15,

  2015).

           With respect to the fourth factor, there is no indication that a stay would affect any

  non-parties to this lawsuit.      Additionally, the public interest favors conservation of

  resources by the Court and the parties. Accordingly, the fifth factor weighs in favor of

  granting the stay.

                                          CONCLUSION

           For the foregoing reasons, discovery in this case should be stayed pending

  resolution of the Motions to Dismiss.

           WHEREFORE, Defendants request an Order from this Court vacating the

  Scheduling Conference now set for August 10, 2020, and an Order STAYING the

  proceedings in this matter, including all discovery, until such time as the Motions to

  Dismiss (Docs. 28 and 30) have been ruled on.

                                              Respectfully submitted,



  Date: August 3, 2020                        s/ Charles A. Piekarski
                                              Charles A. Piekarski
                                              Julia A. Bannon
                                                     OFFICE OF THE CITY ATTORNEY
                                                     Aurora Municipal Center # 5300
                                                     15151 East Alameda Parkway
                                                     Aurora, CO80012
                                                     (303) 739-7030 (phone)
                                                     (303) 739-7042 (fax)
                                                     cpiekars@auroragov.org (e-mail)
                                                     jbannon@auroragov.org (e-mail)
                                              ATTORNEY FOR DEFENDANTS



                                                 6
Case 1:19-cv-03722-DDD-STV Document 31 Filed 08/03/20 USDC Colorado Page 6 of 6




  Date: August 3, 2020                     s/ Ann B. Smith
                                           Ann B. Smith
                                                  VAUGHAN & DeMURO
                                                  111 South Tejon, Suite 545
                                                  Colorado Springs, CO 80903
                                                  (719) 578-5500 (phone)
                                                  (719) 578-5504 (fax)
                                                  asmith@vaughandemuro.com (e-mail)
                                           ATTORNEY FOR DEFENDANT OFFICERS


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 3rd day of August, 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Charles A. Piekarski
  cpiekarski@auroragov.org

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-
  participant's name:

  Jehrone Falls                     (MAIL)
  9995 E. Harvard Ave., #R277
  Denver, CO 80231

  Client Copies:
  Specialist Dustin Petersen        (CONFIDENTIAL E-MAIL)
  Officer Zachary Ploch             (CONFIDENTIAL E-MAIL)
  Officer Jeremy McElroy            (CONFIDENTIAL E-MAIL)
  Officer Christopher C. Ellis      (CONFIDENTIAL E-MAIL)
  Officer Jason Rosenblatt          (CONFIDENTIAL E-MAIL)
  Officer Jonas Spitzer             (CONFIDENTIAL E-MAIL)

                                           s/ Ann B. Smith
                                           Ann B. Smith




                                             6
